Citation Nr: 1037010	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a 
left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1967 and May 1975 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, increased the Veteran's service-connected left 
ankle disability to 20 percent disabling, effective August 2005.  
The Veteran expresses his disagreement with the current 
disability evaluation.  

In July 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected left ankle disability is 
manifested by marked limitation of motion with no evidence of 
ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the 
Veteran's service-connected left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5271 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, the RO sent a letter to the Veteran in October 2005 
with the VCAA notice requirements for his increased rating claim.  
In the letter, the Veteran was informed that the evidence 
necessary to substantiate the claim for an increased evaluation 
would be evidence showing that his disability was worse than the 
current evaluation contemplates.  The letter also informed the 
Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  It 
also informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  See also the July 
2009 VCAA letter.  

In addition to the foregoing analysis, to whatever extent the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim is being 
denied, any such effective date question is moot.  The Veteran 
has had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from September 1993 to February 
2007, and private treatment records from January 1994 to March 
2007.  The Veteran was also provided VA examinations in 
connection with his increased rating claim, which are found to be 
adequate for rating purposes.  The examiners reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided conclusions with supportive rationale.  
The Board finds that the VA examination reports are probative.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328.

II.  Decision  

The Veteran contends that his service-connected left ankle 
disability is worse than the current evaluation contemplates.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
38 C.F.R. § 4.2 (2009); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  

Throughout the rating period on appeal, the Veteran's service-
connected left ankle disability has been rated as 20 percent 
disabling under Diagnostic Code 5271.  Under Diagnostic Code 
5271, a 10 percent rating is prescribed for moderate limitation 
of motion of the ankle, and a 20 percent rating is prescribed for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).  

Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2009).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 20 percent for the 
Veteran's service-connected left ankle disability.  In the first 
instance, the Board notes that the Veteran is presently receiving 
the maximum available rating under Diagnostic Code 5271; 
therefore, Diagnostic Code 5271 does not assist him in obtaining 
a higher evaluation.  The Board must consider evaluation of the 
Veteran's service-connected left ankle disability under all 
potentially appropriate codes pertaining to the ankle.  

As such, in order to receive the next-higher 30 percent 
evaluation, the Veteran must demonstrate anklyosis of the ankle 
in plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees, according to 
Diagnostic Code 5270.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  To that end, there is no evidence of ankylosis of the left 
ankle, which is immobility and consolidation of a joint.  See 
Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  At 
the November 2005 VA examination, range of motion testing 
revealed flexion to 30 degrees with pain present between 30 and 
40 degrees, dorsiflexion to 10 degrees with pain, inversion to 20 
degrees with pain, and eversion to 20 degrees with pain.  
Similarly, range of motion testing conducted at the January 2010 
VA examination showed dorsiflexion to 10 degrees, plantar flexion 
to 45 degrees, inversion to 20 degrees, and eversion to 10 
degrees.  VA outpatient treatment records reflect complaints of 
chronic pain in the left ankle with a diagnosis of 
polyarthralgia.  See May 2006 VA outpatient treatment notes.  
Thus, while the Veteran may have some limited motion as noted by 
the findings in both VA examination reports of record, he does 
not have ankylosis of the left ankle and Diagnostic Code 5270 is 
not for application in this case.  Therefore, a higher rating is 
not warranted for the Veteran's service-connected left ankle 
disability.  

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned on 
the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes that the findings do not support an increased 
evaluation due to functional loss.  Although the Veteran has 
complained of pain and significant limitation of motion, the VA 
examiners of record found no additional functional limitation due 
to pain, weakness, fatigability, or incoordination.  
Specifically, during the November 2005 VA examination, the 
Veteran reported chronic daily pain twice a week, along with his 
left ankle giving way once a month, occasional swelling 
associated with the giving way and instability.  He rated the 
pain between a 4 and 6 out of 10 in terms of intensity, 
decreasing to 3 out of 10 with medication.  After physical 
examination of the left ankle, the VA examiner concluded that 
there was no additional limitation of the joint function by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Similarly, the January 2010 VA examination report notes the 
Veteran's complaints of pain, weakness, stiffness, and 
instability in the left ankle.  However, the VA examiner noted 
that the Veteran was able to perform three repetitive range of 
motion exercise with his left ankle, and concluded that there was 
no further functional limitation due to fatigue, weakness, lack 
of endurance, or incoordination.  There is no indication that 
pain, due to the Veteran's disability has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered 
whether the Veteran is entitled to a "staged" rating for his 
service-connected left ankle disability, as the Court indicated 
can be done in this type of case.  See Hart v. Mansfield, supra.  
However, upon reviewing the longitudinal record in this case, we 
find that at no time during the rating period on appeal has the 
service-connected left ankle disability has been more disabling 
than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2009) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflect that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's service-connected left ankle disability.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to his 
service-connected left ankle disability.  Moreover, marked 
interference with employment has not been shown.  In the absence 
of any additional factors, the RO's failure to consider or to 
refer this issue for consideration of an extraschedular rating 
was not prejudicial.  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 20 percent evaluation; however, the 
objective medical evidence does not support the contention for a 
higher evaluation.  The Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for his service-connected left ankle disability, and the 
benefit-of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to an increased rating in excess of 20 percent for a 
left ankle disability is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


